Citation Nr: 0948114	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  05-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased rating for service-connected 
lumbosacral strain, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to August 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the claims.

The record reflects that the Veteran had requested a Board 
hearing in conjunction with his appeal, and that such an 
appeal was scheduled for May 2007.  However, the record 
reflects the Veteran canceled that hearing.  Nothing in the 
record reflects that he has requested that the hearing be 
rescheduled.  Therefore, his Board hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, and a duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.

The Board acknowledges that the Veteran was accorded a VA 
medical examination for both his service-connected cervical 
and lumbosacral spine disabilities.  However, as it has been 
more than 5 years since that examination, the Board is 
concerned that the evidence of record may not accurately 
reflect the current severity of these disabilities.  More 
importantly, for the reasons expressed in a November 2009 
statement, the Veteran's accredited representative contends 
that this examination is inadequate, and that a new 
examination should be accorded to the Veteran.  In pertinent 
part, the representative essentially contended that the 
examiner did not adequately distinguish the symptomatology of 
the service-connected disabilities from that due to an 
intercurrent injury of 2003.  Among other things, the 
representative cited to medical evidence indicating 
degenerative changes of both spines as indicating the current 
severity was part of the service-connected disabilities.

The Board observes that the April 2004 VA examiner stated, in 
part, that the severity of the findings on the cervical 
examination would more likely than not be related to the 
injury of 2003.  However, the examiner also stated that it 
would be speculation to give the range of motion decrease 
caused by the cervical strain.  As such, it is not clear from 
this opinion to what extent the current impairment is due to 
the service-connected disability as opposed to the 
intercurrent 2003 injury.  Under the law, VA adjudicators are 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998).  This is of particular significance in the 
instant case as the April 2004 examiner stated, in part, that 
the Veteran was unable to work with his neck (i.e., cervical 
spine) condition after the 2003 injury.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a claim of entitlement to a total rating based upon 
individual unemployability (TDIU) is part of an increased 
rating claim when such claim is raised by the record.  Based 
upon the foregoing statement of the April 2004 VA examiner 
that the Veteran is unable to work due to the impairment of 
his cervical spine, it is clear that TDIU is part of the 
increased rating claim in this case.  

Based on the foregoing, the Board concurs with the 
representative's contention that a new examination is 
warranted in this case.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Since the Board has determined that a new VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board further notes that additional evidence was 
submitted by the Veteran's representative in conjunction with 
the November 2009 statement.  As part of this statement, the 
representative specifically stated that the Veteran does not 
waive his right to have this evidence initially considered by 
the agency of original jurisdiction pursuant to 38 C.F.R. 
§ 20.1304 (2009).  As such, it also requires a remand in this 
case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers who have treated the Veteran 
for his disabilities of the cervical and 
lumbosacral spines since April 2004.  
After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the severity of his service-
connected disabilities of the cervical 
and lumbosacral spines.  The claims 
folder should be made available to the 
examiner for review before the 
examination. 

It is imperative that the examiner 
comment on the functional limitations 
caused by the Veteran's pain and any 
other associated symptoms, to include the 
frequency and severity of flare-ups of 
these symptoms, and the effect of pain on 
range of motion.

3.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination report to 
ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The adjudication of the appeal 
should further reflect consideration of 
whether TDIU is warranted in accord with 
the holding of Rice v. Shinseki, 22 Vet. 
App. 447 (2009).

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case, 
which addresses all of the evidence obtained after the 
issuance of the September 2005 Statement of the Case, and 
provides an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


